DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on 7/6/2020.  Currently claims 1-16 are pending and claims 1, 9, 10, 14, and 15 are independent. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0155614 (Korea), filed on 11/28/2019.  A translated copy of the priority documents might be necessary to perfect priority.  

	
	
Information Disclosure Statement
No information disclosure statement (IDS) submitted in compliance with the provisions of 37 CFR 1.97.  Accordingly, no IDS is being considered by the Examiner.
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 10 and 14 include the limitation “network means” and Examiner will interpret this according to Fig. 3 as the internet and associated connections.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 13, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term “certain range” in claims 8, 13, and 16 is a relative term which renders the claim indefinite. The term “certain range” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification includes several examples of “certain range” but none of them clearly establish a defined boundary or consistent approach to establishing “certain range.”  Appropriate correction required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over El Shenawy (USPGPUB 2020/0410555) in view of Marco et al. (USPGPUB 2017/0193626)
Regarding claims 1, 9, 10, 14, and 15, El Shenawy discloses a method, system for providing a mobility service to multiple groups and multiple users subscribing to each of the groups (El Shenawy ¶ABS - The present technology pertains to providing an improved user experience for user accounts taking group rideshare rides), comprising: 5receiving, by a server, a request for the mobility service from a user terminal of a specific user of a specific group (El Shenawy  ¶75 - In FIG. 8A, a first user account can request (802) an organized carpool ride using their instance of the rideshare application 170.sub.1 executing on the mobile device of the user associated with first user account); instructing, by the server, a specific autonomous driving vehicle to provide the mobility service; and providing, by the specific autonomous driving vehicle, the 10mobility service to the specific user (El Shenawy ¶40 - The rideshare service 158 can receive requests to be picked up or dropped off from passenger ridesharing application 170 and can dispatch autonomous vehicle 102 for the trip).
El Shenawy lacks the server provides the mobility service to the specific group or the specific user within a usage limit.
Marco, from the same field of endeavor, teaches the server provides the mobility service to the specific group or the specific user within a usage limit (Marco ¶41 - The quotas may be associated with the travel account of the member. A quota may specify a limit on travel by the member that will be paid for by the organization. A quota may specify any suitable limit, such as a mileage limit, a monetary limit, a limit for the number of request, or other suitable limit).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the rideshare service methodology/system of El Shenawy by including the transportation request and fulfillment techniques of Marco because Marco discloses “Various embodiments of the present disclosure may enhance the experience of organizations by simplifying payment for travel taken by members of the organizations (Marco ¶12)”.  Additionally, El Shenawy further details that “The present technology pertains to providing an improved user experience for user accounts taking group rideshare rides (El Shenawy ¶ABS)” so it would be obvious to consider including the additional transportation request and fulfillment techniques that Marco discloses because it would improve the user experience of the system disclosed within El Shenawy.
Regarding claims 2 and 12, El Shenawy in view of Marco discloses a method, system for providing a mobility service to multiple groups and multiple users subscribing to each of the groups (El Shenawy ¶ABS - The present technology pertains to providing an improved user experience for user accounts taking group rideshare rides).
Marco further teaches assigning, by the server, the usage limit to a specific individual user or a specific group according to a contribution, prepayment fee, or The quotas may be associated with the travel account of the member. A quota may specify a limit on travel by the member that will be paid for by the organization. A quota may specify any suitable limit, such as a mileage limit, a monetary limit, a limit for the number of request, or other suitable limit).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the rideshare service methodology/system of El Shenawy by including the transportation request and fulfillment techniques of Marco because Marco discloses “Various embodiments of the present disclosure may enhance the experience of organizations by simplifying payment for travel taken by members of the organizations (Marco ¶12)”.  Additionally, El Shenawy further details that “The present technology pertains to providing an improved user experience for user accounts taking group rideshare rides (El Shenawy ¶ABS)” so it would be obvious to consider including the additional transportation request and fulfillment techniques that Marco discloses because it would improve the user experience of the system disclosed within El Shenawy.
Regarding claims 3, El Shenawy in view of Marco discloses a method, system for providing a mobility service to multiple groups and multiple users subscribing to each of the groups (El Shenawy ¶ABS - The present technology pertains to providing an improved user experience for user accounts taking group rideshare rides).
Marco further teaches dividing, by the server, the usage limit of the specific group for the mobility service into usage limits of users of the specific group and assigning the usage limits to the users (Marco ¶12 - Various embodiments may allow an administrator of the organization to provide a transportation service with travel account information for various members of the organization {i.e. divide} as well as preapproval criteria for transportation requests generated by the members).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the rideshare service methodology/system of El Shenawy by including the transportation request and fulfillment techniques of Marco because Marco discloses “Various embodiments of the present disclosure may enhance the experience of organizations by simplifying payment for travel taken by members of the organizations (Marco ¶12)”.  Additionally, El Shenawy further details that “The present technology pertains to providing an improved user experience for user accounts taking group rideshare rides (El Shenawy ¶ABS)” so it would be obvious to consider including the additional transportation request and fulfillment techniques that Marco discloses because it would improve the user experience of the system disclosed within El Shenawy.
Regarding claims 4, El Shenawy in view of Marco discloses a method, system for providing a mobility service to multiple groups and multiple users subscribing to each of the groups (El Shenawy ¶ABS - The present technology pertains to providing an improved user experience for user accounts taking group rideshare rides).
Marco further teaches transferring, by the server, some or all of the usage limit of the specific group or the specific user to another user or another group (Marco ¶91 - For example, a current status of the quota associated with the member's travel account may be retrieved and checked to see if mileage, cost, number of trips, or other parameter specified by the quota is already exceeded for the current quota period. If so, then the member's personal payment account is charged {i.e. transfer limit}… If the transportation request will cause the quota to be exceeded, then the cost may be split between the member's personal payment account and the travel account of the member {i.e. transfer limit}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the rideshare service methodology/system of El Shenawy by including the transportation request and fulfillment techniques of Marco because Marco discloses “Various embodiments of the present disclosure may enhance the experience of organizations by simplifying payment for travel taken by members of the organizations (Marco ¶12)”.  Additionally, El Shenawy further details that “The present technology pertains to providing an improved user experience for user accounts taking group rideshare rides (El Shenawy ¶ABS)” so it would be obvious to consider including the additional transportation request and fulfillment techniques that Marco discloses because it would improve the user experience of the system disclosed within El Shenawy.
Regarding claims 5, El Shenawy in view of Marco discloses calculating, by the server, a usage amount of a mobility service provided to a specific user in consideration of at least one of a usage time of the mobility service, a delay time due to car sharing, a number of car sharing passengers, a traveling distance, a traveling 10section, a congestion degree, or a usage time band (El Shenawy Fig. 7 – 722).
Regarding claims 6, El Shenawy in view of Marco discloses the server receives requests for a mobility service from a plurality of user terminals in which a respective start area and a respective destination area are indicated 15and perform matching for In some embodiments, the rideshare analysis service 206 may also present a list of users that are in the same proximate location as the first user's device. The rideshare service 158 may collect location data from all user accounts registered in the rideshare system, and the rideshare analysis service 206 analyzes the location data to find groups of users that are in the same general location. The user accounts that are in the proximate location of the current user device would be recommended in the rideshare application 170) such that a plurality of users board a specific autonomous driving vehicle together and travel (El Shenawy ¶40 - The rideshare service 158 can receive requests to be picked up or dropped off from passenger ridesharing application 170 and can dispatch autonomous vehicle 102 for the trip).
Regarding claims 7, El Shenawy in view of Marco discloses providing, by the server, usage information of users for the mobility service belonging to the specific group to a specific user specified as a manager of the specific group (El Shenawy ¶ABS - In some aspects of the present technology, a rideshare service can permit a user account {i.e. manager} to create an organized carpool ride with other invited user accounts).  
Regarding claims 8, 13, and 16, El Shenawy in view of Marco discloses the server receives requests 32Attorney Docket: 2193-93 for a mobility service from a plurality of user terminals in which a respective start area and a respective destination area are indicated and provides a mobility service such that a plurality of users board a specific autonomous driving vehicle together (El Shenawy ¶40 - The rideshare service 158 can receive requests to be picked up or dropped off from passenger ridesharing application 170 and can dispatch autonomous vehicle 102 for the trip)r, and preferentially 5matches those who have requested a mobility service corresponding to a start area of a certain range and an destination area of a certain range (El Shenawy ¶79 - In some embodiments, the rideshare analysis service 206 may also present a list of users that are in the same proximate location as the first user's device. The rideshare service 158 may collect location data from all user accounts registered in the rideshare system, and the rideshare analysis service 206 analyzes the location data to find groups of users that are in the same general location. The user accounts that are in the proximate location of the current user device would be recommended in the rideshare application 170).  
Regarding claims 11, El Shenawy in view of Marco discloses an autonomous driving vehicle configured to provide the mobility service to the specific user at a request for the mobility service from the server (El Shenawy ¶40 - The rideshare service 158 can receive requests to be picked up or dropped off from passenger ridesharing application 170 and can dispatch autonomous vehicle 102 for the trip).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  

Gardner et al. (US-20200402150-A1)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624